Citation Nr: 0415228	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-12 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a cold injury to the right lower extremity.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a cold injury to the left lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a cold injury to the right upper extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a cold injury to the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which granted 
service connection for residuals of a cold injury to the 
upper and lower extremities, assigning a 10 percent rating 
for each upper extremity and a 20 percent rating for each 
lower extremity, effective in January 1992.  The veteran 
appeals for higher ratings for each extremity.  

In May 2004, the veteran testified at a hearing that was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C..  At that hearing, the veteran submitted 
additional medical evidence in support of his claims, 
accompanied by an appropriate waiver of RO initial 
consideration of that evidence.  A transcript of that hearing 
is associated with the claims file.

At the May 2004 hearing the veteran submitted a motion to 
advance his case on the docket.  For good cause shown, namely 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).



The Board notes that the RO denied the veteran's claim of 
entitlement to service connection for lung cancer in a 
January 2004 rating decision and properly notified the 
veteran of that decision and his appellate rights.  To the 
Board's knowledge, the veteran has not filed a notice of 
disagreement as to that issue.  Accordingly, it is not within 
the Board's jurisdiction at this time and will be discussed 
no further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).

The issues of entitlement to ratings in excess of 10 percent 
for cold injury residuals of each upper extremity and 
entitlement to initial ratings in excess of 20 percent for 
cold injury residuals of each lower extremity, for the period 
prior to January 12, 1998, are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.  

2.  From January 12, 1998, the veteran manifests pain, 
numbness, cold sensitivity, nail abnormalities, color 
changes, and impaired sensation in the lower extremities 
residual to cold injuries.

3.  From January 12, 1998, the veteran manifests pain, 
numbness, cold sensitivity, tissue loss, nail abnormalities, 
color changes, impaired sensation, and hyperhidrosis in the 
upper extremities residual to cold injuries.




CONCLUSIONS OF LAW

1.  Beginning January 12, 1998, the criteria for a 30 percent 
schedular rating for cold injury residuals of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.110, Diagnostic Code 7122 (2003).  

2.  Beginning January 12, 1998, the criteria for a 30 percent 
schedular rating for cold injury residuals of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.110, Diagnostic Code 7122 (2003).  

3.  Beginning January 12, 1998, the criteria for a 30 percent 
schedular rating for cold injury residuals of the right upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.110, Diagnostic Code 7122 (2003).  

4.  Beginning January 12, 1998, the criteria for a 30 percent 
schedular rating for cold injury residuals of the left upper 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. §§ 4.7, 4.110, Diagnostic Code 7122 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, as applied to the period 
beginning January 12, 1998, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 14.  

In this case, the appeal arose from a notice of disagreement 
filed as to the initial rating assignment following the grant 
of service connection for residuals of cold injury to the 
extremities, and as such, represents a "downstream" issue 
as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2003)).  The opinion states that if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to again 
provide full notice under 38 U.S.C.A. § 5103(a).  
The Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided to the veteran in connection with his original 
service connection claim, specifically in an October 2000 
letter he was properly advised that VA would obtain records 
in the custody of a Federal agency, if properly identified by 
the veteran, and would also assist him in obtaining private 
or other records that he properly identified if he also 
provided any requisite release.  The veteran was also 
generally advised that he should submit any other evidence he 
wished considered in connection with his claim.  

Moreover, specific to the instant rating questions, in the 
December 2001 rating decision and in the statement of the 
case issued in July 2002, the RO informed the veteran of the 
information and evidence needed to substantiate his higher 
rating claims.  See 38 U.S.C.A. §§ 5102, 5103.  The RO 
moreover informed the veteran of the reasons for the 
assignment of the disability ratings in relation to cold 
injury residuals in the upper and lower extremities and the 
evidence it had considered in such assignments.  The RO 
stated in its rating decision and statement of the case that 
evidence of more severe impairment was needed to support the 
claims on appeal.  While the RO did not specifically inform 
the veteran of the evidence VA would seek to provide and 
evidence the veteran was expected to provide in regard to his 
higher rating claims, the RO made clear in its rating 
decision and statement of the case that evaluations for cold 
injury residuals are based on objective testing and clinical 
assessment that had already been accomplished by VA in 
various examinations, as well as consideration of relevant 
submitted private medical records.  Unless additional 
evidence of more severe impairment came to light, the initial 
assignment of the ratings would stand.  In his notice of 
disagreement with the initial rating assignments received in 
April 2002, the veteran contended that the medical evidence 
on file supported the assignment of a 30 percent rating for 
each extremity.  He has also submitted numerous relevant 
statements from his private physicians in support of his 
claims, which demonstrates his awareness of the evidence 
necessary to substantiate his claims.  Such awareness was 
evident too at his November 2003 hearing, in his responses to 
questions regarding the issues on appeal.  In short, the 
veteran has for all intents and purposes, if not explicitly, 
been notified of the information or evidence necessary to 
substantiate his claim and the parties responsible for 
obtaining that evidence.  

Here the Board notes that the initial RO decision as to 
service connection was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error in that the 
veteran was, in fact, granted service connection for the 
disabilities in question; was thereafter clearly advised of 
the evidence needed to show entitlement to higher ratings 
under revisions made to VA's Schedule for Rating Disabilities 
(Schedule); and, in fact, has herein been granted entitlement 
to the maximum schedular rating warranted for each extremity.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, VA 
has satisfied its obligation to notify.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issues on appeal.  The veteran maintains that higher 
ratings for cold injury residuals are warranted.  He 
testified at a hearing in November 2003 before the 
undersigned.  The RO sought and obtained for association with 
the file private medical treatment evidence, identified by 
the veteran in connection with his claim of service 
connection; such evidence is relevant to the current appeal 
in terms of evaluating the nature and severity of the 
disabilities from the effective date of service connection.  
The veteran last submitted medical evidence, with an 
appropriate waiver of initial RO review, at his November 2003 
hearing, and he has not identified any additionally available 
evidence for consideration in his appeal.  He has submitted 
numerous private medical statements and reports, which have 
been associated with the file.  Additionally, the veteran was 
afforded VA examinations, and although they were conducted in 
connection with the veteran's claim of service connection, 
they are deemed adequate for rating purposes.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  



II.  Factual Background

In January 1992, the RO received the veteran's claim of 
entitlement service connection for neurological disease.  

At a September 1994 RO hearing, the veteran testified that he 
had numbness in his hands, feet, and face and that he had 
problems driving because he would lose control of his right 
foot due to numbness.

The veteran underwent numerous VA examinations in November 
1997.  On examination of arteries and veins, the veteran 
complained of numbness in the legs, feet, hands, and left 
corner of the mouth.  Objectively, all extremities were warm 
and dry, with normal peripheral pulsations.  There was no 
tissue loss, ulceration or edema.  On a general medical 
examination, the veteran complained of numbness of the hands 
and feet.  Objectively, the skin was intact except for a 
single small dry scab on the right upper thigh, apparently 
from small lesions that had been scratched.  Pulses were 
normal and there was no peripheral blanching.  There was 
normal capillary refill and no distal amputations.  His gait 
was normal.  On a genitourinary examination, sensation and 
reflexes were normal, as well as femoral and distal pulses.  
On examination of the hands, the veteran complained of mild 
pain precipitated by squeezing objects.  The left hand grip 
strength was normal but the right hand grip strength was 
reduced (i.e., 53 pounds with normal being 65 pounds).  There 
was normal manual muscle testing bilaterally.  The diagnoses 
included normal bilateral upper extremity motor and nerve 
function.  On a neurological examination, the veteran 
complained of numbness in the hands and feet for many years.  
On examination of the peripheral nerves, he complained of 
numbness in the areas of his fingers, hands, feet, toes, 
perineal area, lower back, lower neck, and mouth.  He also 
claimed weakness of extremities.  Objectively, muscle 
strength in the lower extremities was 3-4/5.  There was no 
muscle wasting.  There was decreased sensation to touch and 
pinprick in both lower legs and feet, and a report of an 
electric-shock like feeling when the palmar aspect of the 
fingers was palpated.  The diagnosis was severe peripheral 
neuropathy of the lower extremities, bilaterally.  The 
examiner also noted that an X-ray of the lumbosacral spine 
revealed degeneration at the L2-3 level. 

Upon further VA neurological consultation in November 1997, 
the veteran complained of bilateral hand pain with occasional 
swelling.  Objectively, the grip test was normal on the left 
but reduced on the right.  It was also noted that there was 
ulnar artery delay, with blood flow better on the left than 
the right.  Electrodiagnostic studies were conducted.  On 
such testing, it was noted that the veteran reported a 
history of numbness, tingling, and weakness in both lower 
extremities for the last four to five years, which had 
worsened lately.  Sensory and motor nerve conduction studies 
of both upper extremities revealed no abnormalities.  
Regarding the lower extremities, a brief physical examination 
revealed trophic changes mostly below the knee area, markedly 
decreased sensation with pinprick below the knees, decreased 
vibration below the knees, pedal pulses of 1+ on the right 
and 2+ on the left, muscle strength of 3-4/5, and diminished 
ankle jerk bilaterally.  There was electrodiagnostic evidence 
of severe peripheral neuropathy in both legs.  In a final 
neurological report, the examiner indicated that the veteran 
complained of lower extremity numbness and did in fact 
display lower extremity peripheral neuropathy.  The examiner 
concluded that there was no clear evidence of circulatory 
disturbance related to past cold injury.  

On a March 1998 VA psychiatric examination, the veteran 
reported that he limited his driving to occasional short 
distances on account of problems with his neck and numbness 
in his right leg and foot.  He also indicated that he 
occasionally cooked but did not clean, do yard work, or 
garden any longer due to medical conditions.  He remained 
independent in his activities of daily living except that he 
made some modifications for bathing.  When asked about his 
medical conditions, the veteran responded that they were 
numerous, to include numbness in his upper and lower 
extremities.  He also described a burning sensation in his 
legs at night, which was alleviated by walking around the 
house.  

In an April 1999 letter, Mitchell Felder, M.D., a board-
certified neurologist, indicated that on physical examination 
the veteran showed a severe peripheral neuropathy with a 
severe decrease in vibration sense in both lower extremities.  
He stated that all medical and neurologic lab and clinical 
tests supported his opinion of an extremely severe peripheral 
neuropathy secondary to cold exposure in service.  In an 
August 2000 (and April 2002) letter, Dr. Felder reiterated 
his opinion regarding the veteran's very severe bilateral 
lower extremity peripheral neuropathy, which he stated was 
borne out in part by an electromyelogram

On a November 2000 VA peripheral nerve examination, the 
veteran reported a progression of distal lower extremity 
paresthesia since service.  He currently complained of 
numbness up to the knees, which affected his activities of 
daily living, and disequilibrium on his feet with occasional 
falls.  He also complained of numbness of his hands with 
dropping objects.  He described having burning feet at night 
that kept him awake and foot pain that was bothered by cold 
and damp weather.  He took medication for pain.  He also 
reported spine pain and cervical and lumbar sensory radicular 
symptoms since a work-related injury 11 years previously.  

On examination, there was an atrophic appearance to the lower 
legs and feet.  There were good pulses at the feet.  The 
veteran had a profound loss of 128 Hertz vibratory perception 
and position sense at his feet associated with a graded mid-
calf sensory level to pinprick.  He had good strength 
throughout with normal tone.  He had some lack of follow-
through and give-away at his feet.  His toes were downgoing.  
He was hyporeflexic throughout with trace knee reflexes.  He 
had a positive Tinel's sign bilaterally.  He had a slight 
tremulousness on finger-nose-finger testing and a trace of 
ataxia on heel-knee-shin testing bilaterally.  His gait was 
mildly wide based.  He reported decreased sensation at the 
left corner of his mouth.  He had a mild sway on Romberg 
testing.  The examiner concluded that the predominant signs 
and symptoms were most consistent with peripheral neuropathy, 
and not radiculopathy from the spine.  Further neurological 
screening was recommended.  

On a December 2000 fee-basis VA examination, the veteran 
complained of progressive lower extremity pain from the knee 
level downward, dexterity problems with his hands, and 
difficulty ambulating due to balance problems.  He reported 
numbness in his toes, burning of his feet that was prominent 
in cold weather and during the night, and numbness throughout 
the hands.  Regarding limitations, the veteran indicated that 
he could perform simple household duties but that he 
developed pain with activity and could not stand in one 
place.  He was able to completely dress himself but had 
difficulty with tasks requiring dexterity such as buttoning a 
shirt or tying a tie.  He retired in 1990 after sustaining a 
vocational injury to his back.  

On examination, the veteran walked with a reciprocating gait 
and there was no indication of ataxia.  He was unable to walk 
on his toes or heels.  In the upper extremities, manual motor 
examination was 5/5 and reflexes were 1+ and symmetric.  
Pinprick evaluation throughout the cervical plexus dermatomes 
showed the veteran was intact except for a slight decrease in 
sensation through the C4-5 dermatome bilaterally.  Evaluation 
of the lower extremities showed symmetrical reflexes were 2+ 
at the knee level and 1+ at the ankle level.  Muscle strength 
testing was 5/5, except for 4/5 strength with left great toe 
extension.  There was no noted asymmetric atrophy of the 
lower extremity musculature.  Pinprick evaluation showed 
diminished sensation from the knee down bilaterally.  There 
was an inability to differentiate sharp and dull touches.  
The veteran had decreased vibration sense in the extremities 
below the level of the knees.  There were strong pulses 
bilaterally at the level of the dorsalis pedis and posterior 
tibialis, but the feet were noted to be mottled in color and 
cool to the touch.  There was no evidence of gangrene or skin 
breakdown.  There was loss of hair in that area.  

In the impression, the examiner (an orthopedic surgeon) 
stated that the lower extremity neuropathy followed no true 
dermatomal pattern and that any encroachment of a nerve from 
the arthritic conditions of the spine would not have caused 
the subjective and objective findings that were noted with 
the diminished sensation throughout the lower extremities 
from the knee downward.  He also addressed the possible 
contribution of alcohol to the polyneuropathy and indicated 
that there was disputed evidence as to the veteran's history 
of alcohol use.  He concluded that, based upon the record and 
current physical findings, the veteran's current peripheral 
neuropathy symptoms were more likely related to service-
connected cold exposure.  

In an April 2002 statement, the veteran contended that a 30 
percent rating was warranted for each extremity.     

In a September 2003 letter, Dr. Felder indicated in brief 
that the veteran had severe upper and lower extremity 
neuropathy, which was diagnosed with electromyelogram and 
nerve conduction velocity studies.  

In an April 2004 report, Patrick Shannon, M.D., a board-
certified dermatologist, indicated that the veteran 
complained of increased sensitization to cold, hyperhidrosis, 
paresthesias and numbness in his feet with chronic pain at 
times, recurrent fungal infections of many of the nails of 
the feet and hands, irregular nail growth, stiffness of the 
joints especially in the hands, as well as occasional 
swelling and changes of skin color, numbing, tingling, and 
burning in the feet.  On examination, there was a pink rubor 
of the feet with some loss of tissue thickness, shiny 
appearance to both feet, and loss of hair of the feet and 
lower leg areas.  There was some evidence of excessive 
sweating present on the soles of the feet and clear evidence 
of onychomycosis of the nails, as well as tinea pedis 
secondary to this on the soles and dorsum of both feet 
extending up near the ankle areas.  There was a similar 
appearance on the hands.  In the assessment, the doctor 
stated that there was longstanding onychomycosis leading to 
the thickening and irregular appearance of the nails, and 
evidence of skin atrophy with loss of hair on the feet, which 
was consistent with a cold injury from battlefront 
conditions.  He noted that this would likely explain some of 
the paresthesias and hyperhidrosis symptoms.  In sum the 
veteran had evidence of onychomycosis and cold immersion 
injuries of the feet and lower legs.  

In a May 2004 statement, Dr. Felder indicated that the 
veteran's peripheral neuropathy was related to in-service 
exposure to extreme cold, and that research has shown that 
some effects from cold injuries were irreversible injuries 
that progressively worsen with age, possibly resulting in 
tissue damage and functional and neurocirculatory loss.  He 
stated that the veteran displayed all of these, in addition 
to changes in muscle, skin, nails, ligaments, and bones.  He 
noted that the veteran suffered pain in the extremities, hot 
and cold tingling paresthesia, conduction velocity 
decrements, and numbness.  He stated that the veteran's 
vascular injury manifested as white or cyanotic discoloration 
when cold.  

In a May 2004 statement, Kevin Hicks, M.D., indicated that he 
has been the veteran's primary care physician since February 
2001.  He noted that the veteran experienced constant 
numbness in the hands and feet, episodes of burning pain in 
the lower extremities that often awoke him from sleep, and 
involuntary movement of the feet often associated with pain.  
On examination, there were trophic changes of the skin.  The 
skin of the hands and feet appeared hypopigmented and there 
was chronic fungal infection involving the nails of the hands 
and feet.  The arterial pulses were palpable.  Dr. Hicks 
opined that the veteran's condition was related to in-service 
cold exposure. 

At a May 2004 hearing before the undersigned in Washington, 
D.C., the veteran testified that currently he had numbness in 
his feet including his toes, discolored feet, sensitivity to 
cold, and toenails with fungus and deformity.  He said that 
he had skin changes such as hair loss, discoloration, and 
tissue loss, which extended to right above the ankles.  He 
said that he had a burning sensation and constant pain in his 
feet, where the symptoms from the right side were basically 
the same as those on the left side.  He indicated that the 
numbness in his legs extended to a little above the right 
knee and slightly below the left knee.  He said that he had 
difficulty walking on uneven ground and up and down stairs, 
due to unsure footing.  He said that he had to be careful 
while driving a car, walking, and showering.  In regard to 
the upper extremities, the veteran testified that the degree 
of pain and discomfort was slightly less when compared with 
the lower extremities.  He said that he had pain going down 
both arms and that his fingers burned.  He said that he had 
difficulty with fine manipulation, was affected by cold, had 
changes in the nails such as fungus and deformity, and had 
discoloration in the hands and tissue loss around the 
fingers.  He indicated that he had difficulty buttoning his 
shirt, picking up coins or paper, and turning the page of a 
newspaper.  He said that he had difficulty with doorknobs, 
driving, and using a utensil at meals.  He said that the loss 
of sensation in the upper extremities was similar to that in 
the lower extremities.  He indicated that he was 
ambidextrous, doing everything left-handed except for writing 
with his right hand.  The veteran testified that there was 
ongoing deterioration in the upper and lower extremities, and 
that his conditions were worsening.  The veteran's spouse 
indicated that she had recently noticed over the past several 
months tremors in his hands especially with activity.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

The veteran's service-connected residuals of a cold injury 
have been evaluated as 10 percent disabling in each upper 
extremity and 20 percent disabling in each lower extremity 
under Diagnostic Code 7122, ever since the effective date of 
service connection in January 1992.  

During the pendency of this appeal, new regulations for 
rating cold injury disabilities went into effect on January 
12, 1998.  See 61 Fed. Reg. 20,446 (1996).  Pursuant to 
governing legal precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), 
68 Fed. Reg. 25,179 (2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

The Board also notes that this is an initial rating case, and 
as such consideration must be given to "staged ratings" for 
the condition over the period of time since service 
connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The instant case presents unique 
circumstances that compel the Board to adjudicate the appeal 
in regard to the period beginning January 12, 1998 but remand 
the appeal with respect to ratings warranted prior to January 
12, 1998.  In delaying a decision for the earlier period, the 
Board has carefully considered the following:  (1) the RO has 
not considered the former rating criteria in relation to the 
veteran's appeal; (2) the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 
(April 10, 2000), 65 Fed. Reg. 33422 (2000); (3) the decision 
herein is completely favorable to the veteran and represents 
a grant of the full schedular rating available for each of 
the four extremities; and, (4) this appeal has been advanced 
on the docket for reasons of good cause based on the age of 
the veteran.  

Under the criteria in effect prior to January 12, 1998, a 10 
percent evaluation is warranted for the residuals of 
unilateral frozen foot (immersion foot) or bilateral frozen 
feet (immersion feet) with mild symptoms and chilblains.  A 
20 percent evaluation for residuals of unilateral frozen foot 
requires persistent moderate swelling, tenderness, redness, 
etc.  A 30 percent evaluation is warranted for bilateral 
frozen feet with persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent evaluation requires loss of toes, 
or parts of toes, as well as persistent severe symptoms.  
With extensive losses, higher ratings may be found warranted 
by reference to amputation ratings for toes and combinations 
of toes.  In the most severe cases, ratings for amputation or 
loss of use of one or both feet should be considered.  38 
C.F.R. § 4.104, Diagnostic Code 7122, effective prior to 
January 12, 1998.

Revised criteria for rating cold injury residuals became 
effective on January 12, 1998 (see 62 Fed.Reg. 65207 (1997)) 
and there were further minor changes to the criteria 
effective on August 13, 1998 (see 63 Fed.Reg. 37778 (1998)).  
Under the revised criteria, a 10 percent rating is warranted 
for arthralgia or other pain, numbness, or cold sensitivity.  
A 20 percent rating is warranted for arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is assigned with the following in affected 
parts:  arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A Note that follows the criteria provides 
that amputations of fingers or toes, complications such as 
squamous cell carcinoma at the site of a cold injury scar, 
and peripheral neuropathy are to be rated under other 
diagnostic codes.  Other disabilities which have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be rated 
separately unless they are used to support an evaluation 
under Diagnostic Code 7122.  38 C.F.R. § 4.110, Diagnostic 
Code 7122 (2003).

In the instant case, the application of the Rating Schedule 
to the available clinical records clearly demonstrates that, 
beginning in January 1998, the veteran's cold injury 
residuals warrant a 30 percent rating for each upper and 
lower extremity under the revised criteria, which are more 
favorable than the former criteria.  

The VA and private medical evidence since January 1998 
consistently shows that the veteran has been diagnosed with 
and treated for severe peripheral neuropathy involving both 
upper and lower extremities.  While the record also notes 
cervical and lower spine disabilities with associated 
manifestations of radiculopathy, the veteran's peripheral 
neuropathy symptoms have been acknowledged by physicians as 
attributable to cold exposure in service.  Dr. Felder 
indicated that the veteran's condition in each extremity was 
severe, especially so in the lower extremities as borne out 
by electromyelogram and other clinical testing, and that such 
manifestations as a decrease in vibration sense, pain, 
tingling paresthesia, numbness, and changes in the skin and 
nails were evident.  He also noted that the veteran's 
injuries were manifested by skin discoloration when cold.  
Dr. Shannon specifically noted onychomycosis of the nails of 
the hands and feet, skin atrophy with loss of hair on the 
feet, and paresthesias and hyperhidrosis.  Dr. Hicks observed 
trophic changes of the skin of the hands and feet, which 
appeared hypopigmented and chronically infected with a fungus 
involving the nails.  

Upon evaluation by the VA in November and December 2000, the 
veteran's service-connected cold injury residual symptoms 
included decreased vibration sense below the level of the 
knees, with profound loss of sensation at the feet, and 
slight decrease in sensation in the upper extremities.  And, 
at his hearing, the veteran testified in regard to the effect 
of his cold injury disabilities on his activities of daily 
living, noting such limitations as going up and down stairs, 
difficulty driving and showering, and in dressing.  He also 
reported skin changes, burning sensation, constant pain, and 
numbness with regard to his disabilities.  

Thus, in considering the medical evidence and testimony, the 
Board finds that the veteran meets the criteria for a 30 
percent rating for each extremity under the revised 
Diagnostic Code 7122, which is the maximum allowable under 
such code.  In reaching this conclusion, the Board has 
considered the criteria under the former Diagnostic Code 
7122; however, the revised criteria are more favorable.  In 
this regard the Board must emphasize that the veteran has not 
claimed that his disabilities are manifested by actual loss 
of any toes or fingers or parts thereof, nor does the 
evidence suggest such.  Such a finding is a requirement for a 
50 percent rating under the former criteria, and, in any 
case, even if met would warrant assignment of only a 50 
percent rating for each set of extremities (one 50 percent 
rating for the upper extremities and one 50 percent rating 
for the lower extremities).  Such combined rating would not 
be in excess of the four separate 30 percent ratings, plus 
bilateral factor, awarded in the decision herein.  See 
38 C.F.R. § 4.25 (2003).  As such, the Board concludes that 
no prejudice results to the veteran due to any deficiency in 
notifying him of the former criteria or allowing him to 
present argument or evidence in support thereof.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has also considered evaluating the veteran's 
peripheral neuropathy under other codes that might afford a 
rating in excess of 30 percent for each extremity.  However, 
the medical evidence, while showing severe peripheral 
neuropathy in the lower extremities, does not show that the 
veteran has complete nerve paralysis in the lower extremities 
attributable to his in-service cold injury for a 40 percent 
rating under the criteria addressing peripheral nerve 
disability (38 C.F.R. § 4.124a, Diagnostic Codes 8500-8700 
(2003)).  Likewise, the medical evidence does not support a 
40 percent under criteria addressing upper extremity 
peripheral nerve disability (38 C.F.R. § 4.124a, Diagnostic 
Codes 8500-8700 (2003)), which would require severe, or in a 
few instances moderate, incomplete paralysis attributable to 
his in-service cold injury.  

Accordingly, the Board concludes that, for the period 
beginning January 12, 1998, the service-connected cold injury 
residuals of each upper extremity warrant the assignment of a 
30 percent schedular evaluation, and that the service-
connected cold injury residuals of each lower extremity 
warrant the assignment of a 30 percent schedular evaluation.  
Such 30 percent ratings are the highest schedular ratings 
warranted based on cold injury residuals under Diagnostic 
Code 7122.  The Board also finds no other alternate 
diagnostic code that is more appropriate or would potentially 
allow for a higher schedular rating based on the veteran's 
current complaints residual to cold injuries incurred during 
service and notes, particularly, the lack of medical evidence 
of amputations, Raynaud's phenomenon or other distinct 
manifestations of cold injury residuals that would warrant 
consideration of a separate evaluation consistent with Note 
(1) under Diagnostic Code 7122.

As to the period prior to January 12, 1998, the Board 
intimates no opinion as to the ultimate disposition of the 
claims for a rating in excess of 10 percent for cold injury 
residuals of each upper extremity and a rating in excess of 
20 percent for cold injury residuals of each lower extremity.  
Instead, those issues will be addressed in the Remand portion 
of this document herein below.  




ORDER

A 30 percent rating for the service-connected residuals of a 
cold injury in the right lower extremity, for the period 
beginning January 12, 1998, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

A 30 percent rating for the service-connected residuals of a 
cold injury in the left lower extremity, for the period 
beginning January 12, 1998, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

A 30 percent rating for the service-connected residuals of a 
cold injury in the right upper extremity, for the period 
beginning January 12, 1998, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

A 30 percent rating for the service-connected residuals of a 
cold injury in the left upper extremity, for the period 
beginning January 12, 1998, is granted, subject to the laws 
and regulations governing the payment of monetary awards.  


REMAND

As to the issues of entitlement to higher ratings for cold 
injury residuals of the upper and lower extremities prior to 
January 12, 1998, remand is warranted to ensure that all 
pertinent medical evidence is associated with the claims file 
and to accord the veteran due process with respect to the 
governing rating criteria.  

As noted above, in this case, the veteran has not been 
advised as to the changes in the law effective in January 
1998 pertaining to cold weather injuries.  Nor has the RO 
considered the propriety of application of the law in effect 
prior to January 1998 to his appeal.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change in regulation.  
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33422 
(2000).  Thus, additional notice and RO adjudication is 
needed to avoid prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Further, the record indicates that the veteran retired on 
disability due to a work-related injury in the early 1990s.  
The RO should request from the veteran any information 
pertaining to any receipt of disability benefits, to include 
benefits from the Social Security Administration (SSA), for 
consideration in connection with the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if 
any, he is responsible for providing to 
VA; advising him as to what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting him by 
obtaining identified evidence to 
substantiate his claims.  In that regard, 
the RO should ensure that the veteran has 
been advised as to the rating criteria in 
effect prior to January 12, 1998 
pertaining to evaluating cold weather 
injuries.  The RO should also request the 
veteran to furnish information pertinent 
to any disability benefits of which he 
may be in receipt.  

2.  The RO should contact the SSA and 
obtain copies of any SSA decision 
awarding the veteran disability benefits 
and all medical and other records 
considered by the SSA in the disability 
award.



3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to higher ratings 
for cold injury residuals of the upper 
and lower extremities, effective prior to 
January 12, 1998, to include 
consideration of the former criteria for 
evaluating cold weather injuries.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case.  That supplemental statement of the 
case should include a recitation of the 
former regulations pertinent to the 
evaluation of cold weather injuries, a 
recitation of the evidence considered in 
re-adjudicating the claim, and the 
reasons and bases for the determination 
made as to the propriety of the assigned 
ratings.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



